Citation Nr: 0718008	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of a cerebral concussion with post-traumatic 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted the veteran's claim of 
entitlement to non-service-connected pension benefits 
effective September 24, 2002 (the date that VA received this 
claim), and denied the veteran's claims for a rating in 
excess of 10 percent for residuals of a cerebral concussion 
with post-traumatic headaches (characterized as post-
traumatic syndrome manifested by headaches, residuals of 
cerebral concussion) and for service connection for dysthymic 
disorder (characterized as cognitive disorder with dysthymic 
disorder).  In April 2003, the veteran disagreed with this 
decision with respect to the denial of his claims for a 
rating in excess of 10 percent for residuals of a cerebral 
concussion with post-traumatic headaches and for service 
connection for dysthymic disorder.  In March 2004, the 
veteran perfected a timely appeal with respect to the issue 
of a rating in excess of 10 percent for residuals of a 
cerebral concussion with post-traumatic headaches and 
requested a Travel Board or videoconference Board hearing.

In a September 2004 administrative decision, the RO denied 
the veteran's request for waiver of recovery of overpayment 
of VA pension.  The veteran disagreed with this decision in 
November 2004.  The RO issued a statement of the case (SOC) 
on the issue of waiver of recovery of overpayment of VA 
pension in December 2004.    

In an October 2005 rating decision, the RO granted service 
connection for dysthymic disorder as secondary to service-
connected residuals of a cerebral concussion with post-
traumatic headaches, and assigned a 10 percent disabling 
effective April 18, 2003 (the date that VA received this 
claim).  This decision constituted a complete grant of 
benefits with respect to the issue of service connection for 
dysthymic disorder; thus, this issue in no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).

In a September 2006 rating decision, the RO assigned an 
increased rating of 30 percent for the veteran's service-
connected residuals of a cerebral concussion with post-
traumatic headaches (characterized as residuals of a cerebral 
concussion with dysthymic disorder (claimed as depression) 
and post-traumatic headaches) effective September 24, 2002 
(the date that VA received this claim).  In other words, the 
veteran originally had two separate ratings of 10 percent 
each for cerebral concussion (under Diagnostic Code 9304) and 
for dysthymic disorder (under Diagnostic Code 9433); and 
these ratings were combined and the service-connected 
disabilities were recharacterized as one disorder with a 30 
percent rating assigned under Diagnostic Code(s) 8045-9433.  
The veteran and his service representative were notified of 
this decision in October 2006.

In October 2006, the RO issued an SOC to the veteran and his 
service representative on the issue of service connection for 
cognitive disorder.  

A videoconference Board hearing was held on the veteran's 
claim before the undersigned Acting Veterans Law Judge in 
February 2007.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  Because the veteran has not perfected 
timely appeals on the issues of waiver of recovery of 
overpayment of VA pension and on service connection for 
cognitive disorder, these issues are not currently in 
appellate status.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  See Grantham, supra.


FINDING OF FACT

The medical evidence shows that the veteran's service-
connected residuals of a cerebral concussion with post-
traumatic headaches include occasional headaches and 
complaints of mild impairment in attention and concentration 
with some depression; however, more than mild cognitive 
impairment is not objectively demonstrated.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a cerebral concussion with post-traumatic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.27, 4.124a, 4.130, 
Diagnostic Code 8045-9433 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) held, in part, that an adequate notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the RO provided adequate notice 
to the veteran and his service representative in February 
2003 prior to the March 2003 rating decision that is the 
subject of this appeal.  

The Board concludes that the notification received by the 
veteran adequately complied with VA's duty-to-assist and he 
has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his service representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004) (holding that the Veterans Court must "take due 
account of the rule of prejudicial error.")

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed and in obtaining evidence pertaining to his claim.  
The Board also finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran.  The Veterans Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom., Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Veterans Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
a disability rating in excess of 30 percent for service-
connected residuals of a cerebral concussion with post-
traumatic headaches is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Increased Rating

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected residuals of a cerebral concussion 
with post-traumatic headaches.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although medical 
reports must be interpreted in light of the whole recorded 
history, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected residuals of a cerebral 
concussion with post-traumatic headaches have been evaluated 
as 30 percent disabling since September 24, 2002 (the date 
that VA received his increased rating claim) by analogy to 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code (DC) 8045-9433.  
DC 8045 provides that purely neurological disabilities, 
following brain trauma, will be rated under the diagnostic 
codes specifically dealing with such disabilities using a 
hyphenated Diagnostic Code.  See 38 C.F.R. § 4.124a, DC 8045.  
DC 8045 also provides that purely subjective complaints such 
as headache, dizziness, or insomnia, recognized as 
symptomatic of brain trauma, will rated as 10 percent 
disabling and no more under DC 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under DC 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia.  The 
Board notes that the veteran was in receipt of a 10 percent 
rating for service-connected post-concussion syndrome 
manifested by headaches, residuals of a cerebral concussion, 
under DC 9304 between November 9, 1968 (the date that VA 
originally assigned service connection for residuals of a 
cerebral concussion) and September 24, 2002.  See 38 C.F.R. 
§ 4.130, DC 9304.

An evaluation of 30 percent disabling is assigned under the 
General Rating Formula for Mental Disorders for dysthymic 
disorder manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9433 
(2006).

The next higher evaluation of 50 percent disabling is 
assigned for dysthymic disorder manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

An evaluation of 70 percent disabling is assigned for 
dysthymic disorder manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), and an inability to 
establish and maintain effective relationships.  Id.

Finally, a maximum evaluation of 100 percent disabling is 
assigned for dysthymic disorder that is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform the activities of daily 
living (including the maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for the names of close relatives, his own occupation, or his 
own name.  Id.

On VA traumatic brain injury (TBI) consultation in October 
2002, the veteran complained of increasing memory problems 
that negatively impacted his employment.  His history 
included an in-service head injury, although he had no memory 
of the in-service accident where he suffered a TBI and did 
not recall ever being told what had happened.  He was unclear 
about whether he had lost consciousness at the time of his 
in-service accident but he reported that he could not walk 
after the accident occurred.  He did not know how long he had 
spent in the hospital or how long it took him to return to 
his duties.  Following his discharge from service, the 
veteran had been employed as a carpenter.  He reported 
trouble "remembering things and staying focused."  He also 
reported drinking "quite a bit" following active service 
with his consumption at a 12 pack of beer per day until he 
cut back 8-9 years earlier.  He denied any history of mental 
health problems, although he felt hopeless and worthless at 
times and had problems with decreased motivation.  He 
reported usually being in a good mood and denied any symptoms 
related to anxiety or mania.  The VA psychologist's 
assessment was that the veteran's reported onset of memory 
problems "a couple of years ago" was not consistent with a 
history of remote head trauma.  

On VA neuropsychological consultation in December 2002, the 
veteran complained of headaches that occurred 2 to 3 times 
per week and affected the back of his head, neck, and his 
eyes.  He had no recollection of his in-service concussion 
and stated only that he had woken up in a hospital and had 
been told that he had experienced a head injury.  He was 
unable to sit up, stand, or walk for several days after the 
accident due to equilibrium problems.  He also reported 
experiencing retrograde amnesia for 2 to 3 weeks after the 
accident and never regained his prior level of memory 
functioning.  He reported problems remembering recently 
acquired information, difficulty with attention and 
concentration, losing his train of thought, forgetting 
directions, getting lost in familiar places, occasionally 
forgetting to eat meals, and feeling disoriented.  These 
symptoms had worsened gradually in the past 2 to 3 years.  He 
denied any history of psychiatric problems.  He initially 
denied any significant problems of depression or anxiety, 
although he later described an incident of depression several 
years earlier where he seriously contemplated suicide.  He 
otherwise denied any suicidal or homicidal ideation.  He also 
described "vague symptoms of anxiety that he could not fully 
explain."  He denied experiencing panic attacks, although he 
complained of nervousness and reported past post-traumatic 
stress disorder (PTSD) symptoms consisting of flashbacks, 
nightmares, and avoidance.  However, these reported symptoms 
spontaneously remitted several years earlier.  He described 
hearing voices but could not provide any details.  He was not 
currently depressed or anxious.  He also was not currently 
employed due to his self-reported cognitive limitations, 
although he worked part-time doing carpentry work for friends 
and other acquaintances.  Mental status examination showed 
that he had a "good mood", a euthymic affect, full 
orientation, low average attention span for his age, and his 
memory was within normal limits.  The VA examiner's 
assessment was that the results of the veteran's 
neuropsychological testing were not consistent with his 
reported complaints of long-standing memory problems 
following an in-service concussion.  The VA examiner stated 
that, while the veteran demonstrated some mild impairment in 
the area of attention and concentration, his overall 
cognitive and neuropsychological functioning was generally 
within normal limits.  The veteran's psychological testing 
results did not indicate emotional difficulties and the 
veteran denied significant psychological distress.  The VA 
examiner noted that "there were some inconsistencies" in 
the information that the veteran provided and the veteran 
also had difficulty describing his symptoms or problems 
areas.  The VA examiner concluded that there was no evidence 
that the veteran's difficulties were of psychological origin, 
although this possibility could not be ruled out.  

On VA neuropsychological examination in May 2003, the veteran 
reported that, after his wife of 13 years had recently left 
him, he felt very depressed, sad, and worthless, and thought 
about dying.  He reported difficulty with recent and remote 
memory and that he became confused and had been told by 
others that he often just stared in to space.  The VA 
examiner noted that there was no clear-cut history of 
seizures.  The veteran became belligerent when presented with 
the fact that there was no evidence supporting his assertions 
regarding his symptoms.  The VA examiner stated that the 
veteran's neuropsychological testing results were not 
consistent with his complaints.  For example, although the 
veteran complained of some mild impairment in attention and 
concentration, his overall cognitive and neuropsychological 
functioning was generally within normal limits.  
Additionally, although he complained that he "immediately" 
forgot was he was told, the veteran performed well on memory 
testing.  The VA examiner concluded that the veteran likely 
had subtle cognitive deficits of concentration/mentation due 
to his closed head injury, but organic dementia and seizure 
disorder were unlikely based on the veteran's testing 
results.  The veteran's memory complaints were likely being 
perpetuated by emotional factors including questionable PTSD 
and a recent exacerbation due to depression related to his 
separation from his wife.  The assessment was a history of a 
closed head injury with anterior/retrograde amnesia 30 years 
earlier and residual memory problems since that time, with a 
recent exacerbation likely secondary to depression related to 
his separation with his wife.

In statements on his March 2004 VA Form 9, the veteran 
contended that he suffered from headaches "at least once a 
day" that lasted 4 to 5 hours.  During these headaches, he 
was unable to sleep and experienced a dull pain in the back 
of his head, eye pain, and pressure.  He also experienced 
"serious memory problems" and trouble concentrating.

On VA psychiatric examination in August 2005, the veteran 
reported experiencing a head injury in service "followed by 
a number of years of heavy alcohol use...that tapered down to 
his using infrequent alcohol at this time."  The VA 
psychiatrist reviewed the veteran's claims file.  None of the 
medical records indicated that the veteran was unemployable 
due to his service-connected residuals of a cerebral 
concussion, although he had been found unemployable due to a 
traumatic ankle injury.  When questioned about memory 
problems, the veteran "refers to things that need to be done 
in the household and he does not get around to doing them."  
He denied any post-service head injuries.  He reported that, 
although he experienced severe headaches, blurred vision, and 
disorientation in the past, "that has pretty well passed and 
happens very infrequently now and to a much lesser 
intensity."  He described panic episodes in which he sweated 
heavily, had difficulty breathing, and experienced heart 
pounding and a feeling of anxiety and restlessness.  These 
episodes lasted 5-6 minutes and occurred once or twice a 
month.  On mental status examination, the veteran could 
recall specifics regarding recent events with regard to the 
Iraq conflict and other current events.  The veteran stated 
even out of nine recent past Presidents.  The veteran had a 
score of 29 out of 30 correct responses on the mini-mental 
status examination.  He could handle two proverbs and a pair 
of similarities with abstract response, but saw no similarity 
between an egg and a seed.  He drew the face of a clock with 
the time that the examiner requested.  There was The examiner 
concluded that there was no evidence of a thought disorder or 
brain organicity.  Upon obtaining a lengthy and detailed 
history of he veteran's condition, the examiner determined 
that the veteran gave no indication of memory problems or 
difficulty thinking.  The examiner pointed out that the 
veteran had a fairly lower verbal I.Q. than performance which 
might suggest some learning disability that the veteran 
became more aware of later in life.  The examiner also noted 
that the veteran did seem depressed in the aspect of a 
dysthymia with some periods of increased disability because 
of no productive work, and never coming out of a depressive 
mood.  The examiner opined that some of the mood problems had 
to do with his cognitive disability, but the examiner was 
uncertain whether that was due partially to learning problems 
that he had all of his life, or whether it was the result of 
a head injury.  The examiner opined that it was as likely as 
not that his current difficulties of depression with poor 
function were due to an in-service head injury "which makes 
him less functional than when he only had the cognitive 
disorder and was still working."  The Axis I diagnosis was 
cognitive disorder, not otherwise specified (NOS) and 
dysthymic disorder, somewhat due to his initial diagnosis and 
somewhat due to his current state of life without work and 
his passivity.  The veteran had few friends and moderate 
difficulty in interpersonal relations and job-related issues.  

On VA neurological examination in August 2005, the veteran 
complained of memory loss, severe headaches, and 
forgetfulness for the past five years.  The VA neurologist 
stated that he had reviewed the veteran's claims file, 
including the service medical records.  The veteran had last 
worked as a carpenter one year earlier.  His history included 
an in-service traumatic brain injury and headaches, although 
he had a very poor memory for the events that occurred during 
service.  He had no idea where or when he was hospitalized 
during service or for how long.  He said that he had lost 
consciousness for "quite a while, but he did not know 
exactly how long."  He acknowledged remote alcohol abuse.  
When asked to describe why he had stopped working, the 
veteran only generally stated that he could not work any more 
without giving any details.  He described his headaches as 
beginning in the occipital region and radiating in to his 
eyes.  His headaches lasted most of the day.  When asked if 
he had ever experienced any headaches at work, at first he 
denied experiencing them at work and then said that he would 
leave work and lie down.  Currently, his headaches occurred 
once every few months and he had not had one for several 
months.  He also reported dizzy spells with disorientation 
lasting a few seconds and denied any blackouts or seizures.  
The VA neurologist noted that the veteran had provided a 
slightly different history than what was in his medical 
records and had provided a variable history to past 
examiners.  The neurologist also referred to a 2003 
computerized tomography (CT) scan of the head and an EEG 
which were both normal.  Neurological examination revealed 
flat discs and full fields.  Fundi were normal.  Extraocular 
movements were full without diplopia or nystagmus.  Pupils 
were equal, round, and reactive to light and accommodation.  
Facial movements and sensation were symmetrical.  There was 
normal shoulder shrug, normal muscle strength except in the 
right ankle due to multiple surgeries in that area, normal 
coordination and intact sensation, and normal tandem walk 
except that he stepped out once and grabbed for a piece of 
furniture.  The diagnosis was closed head injury.

Following examination of the veteran in August 2005, the VA 
neurologist stated that the veteran had a documented in-
service head injury with very brief loss of consciousness and 
intermittent disorientation lasting for about 5 days and a 
history of improvement of memory function until 5 years 
earlier when his memory had worsened.  The examiner mentioned 
that the veteran's history was vague and somewhat 
inconsistent between different examiners.  Additionally, the 
veteran's neuropsychological testing was not completely 
consistent with a closed head injury.  The VA neurologist 
also stated that the veteran had post-traumatic headaches 
that occurred every other month but, since it was difficult 
to determine the level of the veteran's incapacity based on 
his history, it was uncertain whether the headaches were 
incapacitating.  The VA neurologist also noted the veteran's 
complaints of dizziness, which the veteran experienced 
several times a week for a few seconds before resolving.  The 
examiner concluded that the veteran's reported progressive 
memory loss many years after a closed head injury would be 
"very unusual" and therefore opined that the more recent 
loss of memory appeared more likely due to factors of 
depression and/or alcohol abuse.  

On VA TBI examination in November 2005, the veteran 
complained of residual difficulties with memory loss, 
headaches, and irritability which he related to an in-service 
brain injury.  The VA examiner reviewed the veteran's claims 
file.  The veteran reported that he had worked as a carpenter 
for many years and had been unable to work recently due to 
arthritis pain and "memory problems."  Neurological 
examination showed that he was alert, not oriented to the 
date, grossly intact cranial nerves and muscle strength in 
all extremities, normal muscle tone to passive range of 
motion, normal heel-to-toe walk, and accurate finger-to-nose 
touch with no tremor.  The VA examiner stated that it was 
difficult to assess the true impact of the veteran's TBI on 
his current functioning, since his history appeared 
embellished and was somewhat inconsistent with testing.  The 
impressions included a history of mild to moderate brain 
injury with cognitive and mood complaints.  

The veteran testified at his February 2007 videoconference 
Board hearing that he continued to experience headaches.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for residuals of a 
cerebral concussion with post-traumatic headaches.  As noted 
above, the veteran is already receiving the maximum 
disability rating for his subjective complaints of headaches, 
dizziness, and other residuals characteristic of brain trauma 
under DC 8045, as there is no evidence of multi-infarct 
dementia.  See 38 C.F.R. § 4.124a, DC 8045 (2006).  
Accordingly, his increased rating claim must be evaluated by 
analogy to the criteria found in the General Rating Formula 
for Mental Disorders.  The medical evidence shows that the 
veteran experiences occasional headaches and also complains 
of unspecified or vague anxiety, restlessness, and difficulty 
concentrating with memory loss.  However, objective medical 
evidence of the veteran's complaints of certain psychological 
symptoms has not been found on repeated VA examinations; or, 
these complaints have been attributed to other problems.  
Simply put, the evidence does not more nearly approximate 
that of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a flat 
affect, circumstantial speech, more than weekly panic 
attacks, difficulty in understanding complex commands, memory 
impairment, impaired judgment or abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships such that a disability rating in excess of 
30 percent is warranted for service-connected residuals of a 
cerebral concussion with post-traumatic headaches.  See 
38 C.F.R. §§ 4.27, 4.130, DC 8045-9433 (2006).

In October 2002, the VA psychologist concluded that the 
veteran's reported memory problems were not consistent with a 
history of remote head trauma.  Following neuropsychological 
testing of the veteran in December 2002, another VA examiner 
determined that veteran's results were not consistent with 
his complaints of long-standing memory problems following an 
in-service concussion.  While the veteran demonstrated some 
mild impairment in the area of attention and concentration, 
his overall cognitive and neuropsychological functioning was 
within normal limits.  There was no evidence that the 
veteran's difficulties were of psychological origin, although 
this possibility could not be ruled out.  Following 
neuropsychological examination of the veteran in May 2003, a 
third VA examiner determined that the veteran's results were 
not consistent with his complaints of memory problems and 
psychological symptoms.  Although the veteran reported 
experiencing panic attacks or episodes in August 2005, the VA 
psychiatrist stated that there were no PTSD symptoms present 
and no indications of any memory problems or difficulty 
thinking.  On VA neurological examination in August 2005, the 
veteran's testing results were again inconsistent with a 
closed head injury.  The VA neurologist stated that the 
veteran's inconsistent history made it difficult to determine 
the level of incapacity due to his post-traumatic headaches.  
The VA neurologist determined that the veteran's reported 
progressive memory loss many years after a closed head injury 
would be "very unusual."  The VA neurologist attributed the 
veteran's memory problems to his recent separation from his 
wife and related depression.  Finally, following TBI 
examination in November 2005, the VA examiner stated that it 
was difficult to assess the impact of the veteran's TBI on 
his current functioning since his history appeared 
embellished and was inconsistent with testing results.  Thus, 
the veteran's subjective complaints are not consistent with 
objective findings.  There is no contrary competent opinion 
of record.

In this regard, the veteran has not reported a consistent 
medical history to his post-service examiners.  For example, 
in October 2002, the veteran denied any anxiety and stated 
that he could not recall ever being told what had happened to 
him in the in-service accident where he suffered a TBI.  Two 
months later, in December 2002, the veteran initially denied 
any significant depression or anxiety, although he later 
described an incident of depression several years earlier 
where he seriously contemplated suicide, and otherwise denied 
any significant psychological distress.  He also described 
vague anxiety "that he could not fully explain", although 
he was neither depressed nor anxious at this examination, and 
denied panic attacks, although he complained of nervousness 
and some PTSD symptoms in the past that spontaneously 
resolved.  The veteran reported in August 2005 that he had 
been hospitalized for 3 weeks following a serious loss of 
consciousness after his in-service concussion, although the 
VA examiner noted that the service medical records only 
showed a loss of consciousness for 45 minutes and 7 days 
total hospitalization following his injury.  Importantly, the 
mere transcription of medical history does not transform the 
information in to competent medical evidence merely because 
the transcriber happens to be a medical professional.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, the 
veteran's assertions that he was hospitalized for three weeks 
following an in-service TBI and was told on waking up that he 
had experienced a serious loss of consciousness, filtered 
through a lay person's sensibilities, is simply too 
attenuated and inherently incredible to constitute competent 
medical evidence.  See Carbino v. Gober, 10 Vet. App. 69, 77 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  The VA neurologist noted in August 2005 
that the extent of the veteran's occupational impairment from 
his post-traumatic headaches was unclear because he provided 
a vague history.  The VA psychologist stated in August 2005 
that it was "hard to know" whether the veteran's depression 
made him less functional than when he had been working and 
only had a cognitive disorder.  Nevertheless, the Board is 
satisfied that the currently assigned 30 percent rating for 
the service-connected residuals of a cerebral concussion with 
post-traumatic headaches is proper because the veteran's 
reported symptoms are not consistent with the objective 
medical findings, as summarized above, which more nearly 
approximate the criteria for the assignment of the currently 
assigned 30 percent rating.  After considering all of the 
veteran's reported symptoms (some of which were inconsistent 
with repeated psychological testing), the Board finds that 
there is no evidence of worsening psychiatric symptoms due to 
service-connected residuals of a cerebral concussion such 
that an increased rating is warranted in this case.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath, supra, including the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  In this case, the Board finds 
no other provision upon which to assign a rating in excess of 
30 percent for the veteran's residuals of a cerebral 
concussion with post-traumatic headaches at any time during 
the pendency of this appeal.  In August 2005, the VA 
psychiatrist noted that the veteran had been found to be 
unemployable as a result of a traumatic injury to the right 
ankle.  In the absence of evidence to the contrary, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating for either period of time in question 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board also finds that, since the current 30 percent 
rating assigned to the veteran's service-connected residuals 
of a cerebral concussion with post-traumatic headaches 
appropriately compensates him for the disability that he 
experiences and has been assigned since he filed his service 
connection claim, a "staged rating" is not for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In light of the foregoing, the Board finds that, without any 
objective medical evidence showing that the veteran's 
service-connected residuals of a cerebral concussion with 
post-traumatic headaches have worsened, an increased rating 
in excess of 30 percent is not warranted for this disability.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a cerebral concussion with post-traumatic 
headaches is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


